Case 4:20-cv-05879-KAW Document 20-1 Filed 02/02/21 Page 1 of 9

EXHIBIT A
Case 4:20-cv-05879-KAW Document 20-1 Filed 02/02/21 Page 2 of 9

Redbubble Infringements
Tomelleri Image

1 Chinook salmon, male

2 Brown trout

3 Pink salmon

4 Rainbow trout

5 Bluegill

6 Steelhead, male

7 Sockeye Salmon

Copyright

VA 1163 619

VA1 163619

VA 1163 619

VA 1163 619

VA LIT9644

VA 998-415

VA 1163 619

Registered

11/5/2002

11/5/2002

11/5/2002

11/5/2002

6/20/2011

9/16/1999

11/5/2002

Redbubble.com

Registered Publication Tomelleri Image as published

Chinook Salmon

Trout and Salmon of North America

Trout and Salmon of North America

Trout and Salmon of North America

 

Trout and Salmon of North America

 

bluegill print

 

Trout Collector Folio

 

Trout and Salmon of North America
Case 4:20-cv-05879-KAW Document 20-1 Filed 02/02/21 Page 3 of 9

& Brook trout

9 striped bass

10 redear sunfish

11 Largemouth bass

12 Redspotted sunfish

13 Largemouth bass 2000

VA 998-415

VA1799435,

Tx 3 082429

Tx 3 082429

VA 1799985,

VA 1673790

9/16/1999

5/26/2011

5/2/1991

5/2/1991

5/26/2011

5/6/2009

Trowt Collector Folio

Fishes of Alabama

Fishes of the Central United States

Fishes of the Central United States

Fishes of Alabama

The Great Minnesota Fish Book

 

tt. Northern largemouth
bass, p. ig
Micropteras salweeides talwnnises

 

a Plater! seri

 
Case 4:20-cv-05879-KAW Document 20-1 Filed 02/02/21 Page 4 of 9

14 Bluegill, spawning male

15 Walleye 3

16 Northern pike

17 Channel catfish

18 Smallmouth bass

19 Chinook salmon

20 Spotted bass

TK 3 082429

VA 2 116913

TK 3082429

VA1799435

VA 1673790

VA 998-415

VA 1799485

5/2/1991

1/26/2018

5/2/1991

5/26/2011

5/6/2009

9/16/1999

5/26/2011

GAAS eat pe

Fishes of the Central United States

art print

 

Fishes of the Central United States.
rw ei

Fishes of Alabama

 

The Great Minnesota Fish Book

 

Trout Collector Folio

 

Fishes of Alabama
Case 4:20-cv-05879-KAW Document 20-1 Filed 02/02/21

21 Wiper

22 White bass

23 Red drum

24 Labontan cutthroat

25 Black bullhead

26 Florida Largemouth bass

TX 3 082429

TX 3 082429

VA1931627

VA 1827025

TX 3082429

Tx 3082429

5/2/1991

5/2/1991

9/5/2014

2/1/2012

5/2/1991

3/2/1991

Fishes of the Central United States

Fishes of the Central United States

Fine Art print

Sierra Trout Guide

Fishes of the Central United States

Fishes of the Central United States

 

 

Page 5 of 9

 

 

82. Black bullhead, p. 11
fetalurus melas

 

Miicroptersct

T
Case 4:20-cv-05879-KAW Document 20-1 Filed 02/02/21 Page 6 of 9

 

 

 

 

 

27 Golden Trout WA 998-415. 9/16/1999 Trout Collector Falio
Plate 4 White eurgeon
28 White sturgeon WALTSO77S 6/17/2011 Inland Fishes of California
29 Muskellunge Tx 3.082429 5/2/1991 Fishes of the Central United States
30 Walleye male VA 1673790 5/6/2009 The Great Minnesota Fish Book
31 Skull Creek Redband VA 998-415 9/16/1999 Trout Collector Folio
32 Bull trout VA1163 619 11/5/2002 Trout and Salmon of North America ee Sipeckiy when combined withthe intntsc- | mainly in Septreaber and (tie, and bath

 

Colorado River Cutthroat Trout

 

33 Colorado River Cutthroat trout VA 1163 619 11/5/2002 Trout and Salmon of North America
Case 4:20-cv-05879-KAW Document 20-1 Filed 02/02/21 Page 7 of 9

34 Flathead catfish

35 Yellowstone cutthroat trout

36 Arctic grayling

37 Westslope cutthroat trout

38 Snake River cutthroat trout

39 Utah sucker

TK 3082429

VA 998-415

VA1163619

VA1163 619

VA 1163 619

VA 1783041

5/2/1991

9/16/1999

11/5/2002

11/5/2002

11/5/2002

6/17/2011

Fishes of the Central United States

Trout Collector Folio

Trout and Salmon of North America

Trout and Salmon of North America

Trout and Salmon of North America

Fishes of Utah

  

penauurus puree

 

49. Flathead catfish, p. 123
Pylodictis alivaris

 

Wests

         

lo

Efetlowstone Cutthroat Trent
Grcotdesecheas clivtshe Lonvvsets

 

pe Cutthroat Trout

 
Case 4:20-cv-05879-KAW Document 20-1 Filed 02/02/21 Page 8 of 9

 

 

    

40 Rock bass VA 1673790 5/6/2009 The Great Minnesota Fish Book
zo. Longnose sucker, p. 104
41 Longnose sucker TX 3.082429 5/2/1991 Fishes of the Central United States. Catestomus catostamus a
42 Muskellunge (Tennessee) Wau 1-233-325 4/23/2014 Pre-registered
Broon tue
linn foment
43 Brook trout female VA1163 619 11/5/2002 Trout and Salmon of North America
44 Little Kern Golden trout VA 1827025 2/1/2012 Sierra Trout Guide

 

47. Yellow perch, p. 280
45 Kokanee male VA 1783041 6/17/2011 Fishes of Utah Fear ae
Case 4:20-cv-05879-KAW Document 20-1 Filed 02/02/21 Page 9 of 9

 

a. Panclavoanth baat

46 Smallmouth buffalo VA1 799485 5/26/2011 Fishes of Alabama Ietiobas bubatus. Mate
“= ——_—

   

 

 

     
       
     

  
     

47 White Crapple VA 1 799485 5/26/2011 Fishes of Alabama
4 ; oreo
155. Gnrenkymohus clackit bowwiert ° §
Yellowstone Cutthroat Trout
Fn
48 Yellowstone cutthroat #2 VA 1 799988 9/28/2011 Fishes of the Central U.S., 2nd ed.
49 Apache trout VA 1163619 11/5/2002 Trout and Salmon of North America
146. Black crappie, breeding male, p. 191
50 Black Crappie 1% 3.082429 5/2/1991 Fishes of the Central United States Was asian
PUPyR Reyer ee =
POO RR) NaN MD i
RYN Ia Ee . ,
‘ ea ae
= ~ =
51 Cypress Minnow VA 1799485 5/26/2011 Fishes of Alabama

A, Cyperess mernsoe, a
